PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


SANBIO, INC.
c/o LEVINE BAGADE HAN LLP
2400 GENG ROAD 
SUITE 120
PALO ALTO, CA 94303

In re Application of 					:
DEZAWA et al. 	                Decision on Petition
Serial No.: 16/241,802		:
Filed:   January 7, 2019         		:	
Docket No.:  SNBINZ00206 
This is a Petition filed on May 2, 2022 to withdraw the March 05, 2020 restriction requirement restricting group I (claims 1-10, 14-20: cells) from group II (claims 11-13, 21-23: 34-38: method of use of cells administered to a subject).
Relief requested: vacating the Final Office action, with the mailing of a new office action addressing claims corresponding to the “withdrawn group II “ invention.
 
BACKGROUND

On January 7, 2019 the following representative claims were presented:

1. Cells for use in treating a disease, disorder or condition of the central nervous
system, wherein the cells are made by a method comprising:

(a) growing bone marrow stromal cells (BMSCs) in culture;

(b) introducing, into the BMSCs, a nucleic acid comprising sequences encoding a
Notch intracellular domain, wherein said sequences do not encode full-length Notch protein;

(c) selecting cells comprising the nucleic acid; and

(d) further culturing the cells in the absence of selection.


11. A method comprising: administering the cells of claim 1 to a subject.



A restriction between the composition (claim 1) and its use (claim 11) was made under 35 U.S.C. 121:

I.  Claims 1-10, 14-20, drawn to ceils for use in treating a disease, disorder or condition of
the central nervous system, wherein the cells are made by a method comprising: (a) growing
bone marrow stromal cells (BMSCs} in culture: (6) introducing, into the BMSCs, a nucleic acid
comprising sequences encoding a Notch intracellular domain, wherein said sequences do not
encode full-length Notch protein; (c} selecting cells comprising the nucleic acid; and  further
culturing the cells in the absence of selection, classified in C12N 5/0619.

Il. Claims 11-13, 21-23 drawn to a method comprising: administering the cells of claim 1
for a subject, classified in C12N 5/0663.

The inventions were indicated as independent or distinct because:

Inventions | and II are related as product and process of use. The inventions can be
shown to be distinct if either or both of the following can be shown: (1) the process for using the
product as claimed can be practiced with another materially different product or (2) the product
as claimed can be used in a materially different process of using that product. See MPEP
§ 806.05(h). 

In the instant case, growing bone marrow stromal cells (BMSCs} in culture; (b) introducing, into the BMSCs, a nucleic acid comprising sequences encoding a Notch intracellular domain, wherein said sequences do not encode full-length Notch protein; (c} selecting cells comprising the nucleic acid; and (c) further culturing the cells in the absence of selection can be used in multiple processes other than those of invention II, including the use of the cell in vitro in a therapeutic dose. 

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be
obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions
listed in this action are independent or distinct for the reasons given above and there would be a
serious search and/or examination burden if restriction were not required because one or more
of the following reasons apply:

The inventions have acquired a separate status in the art in view of their different
classification; the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries); and each
invention has acquired a separate status in the art as a separate subject for inventive effort and
require independent searches. The search for each of the above inventions is not co-extensive,
particularly with regard to the literature search. Further, a reference which would anticipate the
invention of one group, would not necessarily anticipate or even make obvious another group.
Accordingly, such a search would be considered undue.

The restriction additionally, indicated that “rejoinder” pursuant to MPEP 821.04 would be available upon indication of allowable subject matter of the elected invention, if appropriate. 





On 4/27/20 applicant elected Group I (claims 1-10 and 14-20) with traverse for the following reasons: 


“First, the Examiner has not shown that the products of Group I can be used for processes other their administration to a subject, as recited in the claims of Group II. For inventions related as product (Group I) and process of use (Group II), the inventions can be shown to be distinct if the product as claimed can be used in a materially different process of use. However, the restriction requirement does not state that the product of Group I (e.g., cells) can be used in a different process; it states that the method for making the product (i.e., steps (a)-(d) of claim 1) can be used in multiple processes, providing only the single example of “use of the cell in vitro in a therapeutic dose.” Office Action at paragraph bridging pages 2-3. Such a process of use is not credible, inasmuch as it is unclear how one can administer a therapeutic dose in vitro, since a therapeutic does is one that is administered to a subject (i.e., in vivo) to treat a disease or disorder. Moreover, it is not specific, since the restriction requirement does not identify any disease or disorder for which the cells of Group I could theoretically be administered in a therapeutic dose.

Second, although the requirement states that the claims of Groups I and II do not encompass overlapping subject matter; the claims of Group II require the cells of Group I. Therefore, the cells of Group I constitute overlapping subject matter that is present in both Group I and Group II.

In conclusion, because the Examiner has not shown that the cells of Group I could be used in a process other than that claimed in Group II; and because both Group I and Group II share the overlapping subject matter of NICD-transfected MASCs, applicant requests reconsideration and rejoinder of Groups I and II.”


The non-final Office action on 7/9/20 considered the traversal of the restriction between Groups I and II and made the restriction final, upon finding the arguments unpersuasive for the following reasons: 

“This is not found persuasive because the claim recites cells for use in treating disease, thus the BMSCs can be used in multiple processes other than those of invention II as for example the BMSCs can be used to test the cells in vitro for a therapeutic dose of a drug. 

In response to the product of Group I (i.e. cells) can be used in a different process is not convincing because the NICD-transfected MASCs can be made by other processes of making NICD-transfected MASCs such as for example by NICD virus infection. The requirement is still deemed proper and is therefore made FINAL.”
Applicant’s petition filed on May 2, 2022 to withdraw the restriction requirement between group I  and group II is under consideration.




RELEVANT PROVISIONS
MPEP § 806.05(h) Product and Process of Using 
A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process.  
The burden is on the examiner to provide an example, but the example need not be documented. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
If the applicant either proves or provides a convincing argument that the alternative use suggested by the examiner cannot be accomplished, the burden is on the examiner to support a viable alternative use or withdraw the requirement.

MPEP § 808.02    Establishing Burden 
Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
MPEP 821.04    Rejoinder The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.
DISCUSSION
The entire record, including applicant’s petition, was carefully considered in determining whether the Examiner’s Restriction of Group I (elected product) and Group II (non-elected method of use) was proper. 

Applicant requests withdrawal of the restriction between Groups I and II, in relevant part, as follows: 

“…. the Examiner has failed to show how the cells of Group I could be used in methods other than those recited in Group II; and has also failed to show how the
methods of Group I, which contain all of the limitations of the cells of Group I, could be used with compositions other than the cells of Group I …  

In addition, having already conducted extensive search related to the cells of Group I, the Examiner would not incur any additional burden in searching Group II, since the methods of Group II contain all of the limitations of the cells of Group I.”

Petitioner’s arguments are not persuasive for the following reasons:

---     In accordance with the MPEP cited above. restriction between a “product” and its “method of use” is properly restricted, if either (A) or (B) is shown:  

(A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. (with emphasis).
  
The restriction requirement clearly relied upon prong (B) above by asserting an “in vitro” use of the Group I “cultured” cell composition as distinct from the “in vivo” therapeutic use asserted in the Group II invention.

The Non-Final office action further elaborated on the “in vitro” use(s) as follows:   
 
“This is not found persuasive because the claim recites cells for use in treating disease, thus the BMSCs can be used in multiple processes other than those of invention II as for example the BMSCs can be used to test the cells in vitro for a therapeutic dose of a drug.” (with emphasis)  
Applicant’s argument that there is no evidence of record of a “viable alternative”  “in vitro” use of its cultured cells is not supported in light of the example provided in the restriction and further in light of the specification “Background” that specifically provides additional evidence of such “in vitro” uses as follows:
[0015] The possible applications of this technology are not only in the field of clinical treatment but also in the area of engineering of artificial organs and the like, which is expected to be an important field of development in the future. If neural cells or muscle cells could be easily produced on a cell culturing level, then applications may be imagined for creation of hybrid artificial organs and the like.  See specification page 5 (with emphasis).
Accordingly, the specification provides an “in vitro” use (artificial organ), in addition to the “in vitro” pharmacokinetic in vitro testing use provided in the restriction, that under prong (B) qualify as a “viable alternative use” sufficient to satisfy MPEP § 806.05(h) in support of the restriction between the Group I and II inventions. 
-------Regarding, a lack of “serious burden”,  MPEP 808.02 cited above states that a “serious burden” can be demonstrated by appropriate explanation of one of the following: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

NOTE: overlapping “subject matter” does not preclude the finding of a “serious burden” prior to examination where one of the above criteria are shown at the time of restriction.

Accordingly, the restriction requirement provided an “appropriate explanation” with regard to EACH of the above criteria as follows:
(A) Separate classification thereof: 
I.  Claims 1-10, 14-20, drawn to ceils …  , 	classified in C12N 5/0619.
Il. Claims 11-13, 21-23 drawn to a method … 	classified in C12N 5/0663.
(B) A separate status in the art
The inventions have acquired a separate status in the art in view of their different
classification; The search for each of the above inventions is not co-extensive,
particularly with regard to the literature search. Further, a reference which would anticipate the
invention of one group, would not necessarily anticipate or even make obvious another group.
Accordingly, such a search would be considered undue.


(C) A different field of search: 

“ …  the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries); and each
invention has acquired a separate status in the art as a separate subject for inventive effort and
require independent searches.” 
Thus, the record taken as a whole, indicates that the restriction requirement provided a sufficient explanation to justify a “serious burden” of search and examination justifying restriction between the Group I and II inventions in conformance with MPEP 808.02.

It is additionally noted, that the restriction requirement further provides applicant with the “right to rejoin” the Group I and II inventions, upon the indication of allowable subjection matter of the elected Group I composition in conformance with MPEP 821.04. 

The opportunity of “rejoinder” serves to remove the restriction upon the finding of allowable subject matter providing applicant’s requested relief under these circumstances. 


DECISION

The petition is DENIED.

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.


Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/GARY JONES/Gary Jones

Director, Technology Center 1600